PER CURIAM.
David L. Stephens appeals his judgments and sentences for possession of cocaine and providing a false name upon arrest. We affirm the convictions. We affirm the sentences imposed but remand to correct a scrivener’s error in the written sentence. According to the oral pronouncement, Mr. Stephens was sentenced to 11 months and 29 days in jail for count two, a first-degree misdemeanor. As to count one, a third-degree felony, Mr. Ste*443phens was sentenced to a concurrent term of 11 months and 29 days in jail, to be followed by 2 years’ community control and 2 years’ probation. The written sentence denotes that Mr. Stephens received the same sentences for both counts, except that the 2 years’ probation does not apply to count two, the misdemeanor. The sentence should actually reflect that neither the community control nor the probation applies to count two.
Affirmed; remanded to correct scrivener’s error.
ALTENBERND, SALCINES and STRINGER, JJ., Concur.